Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a nozzle guide that is arranged in a fuel supply device, within a filler pipe that forms a fuel flow path for a fuel supplied from a refueling nozzle, the nozzle guide comprising: wherein the main body portion includes: an insertion portion into which the tip end portion is inserted: and a flow path formation portion configured to communicate with the insertion portion in the tank direction, that is formed so as to have a diameter smaller than the insertion portion and which forms part of the fuel flow path, and the connection member is provided on an outer circumferential surface of the flow path formation portion, as defined within the context of claim 1 along with all other claim limitations.

the main body portion includes an engagement portion on an outer surface of the main body portion, the connection member includes an engaged portion configured to engage with the engagement portion, and engages with the main body portion in the engaged portion so as to be fixed thereto, part of the main body portion configures a flow path wall which forms part of the vapor flow path, and wherein the flow path wall is configured with part of the engagement portion, as defined within the context of claim 9 along with all other claim limitations.

the main body portion includes: an insertion portion in which an accommodation portion configured to accommodate at least part of an opening/closing member for opening and closing the fuel flow path is formed in part of the insertion portion in a circumferential direction and into which the tip end portion of the refueling nozzle is inserted; and a flow path formation portion that communicates with the insertion portion in the tank direction extending from the refueling port toward the fuel tank, that is formed so as to have a diameter smaller than the insertion portion and that forms part of the fuel flow path, and the engagement portion is formed in the tank direction when seen from the accommodation portion, as defined within the context of claim 12 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753